Citation Nr: 9909035	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-12 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
INTRODUCTION

The veteran had active service from March 1941 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1994 RO rating decision that denied service 
connection for a left hip disorder and denied an increased 
evaluation for the left knee disability then rated 
10 percent.  A March 1997 hearing officer decision granted 
service connection for left hip replacement and increased the 
evaluation for traumatic arthritis of the left knee 
disability from 10 to 20 percent.  The hip disability has 
been rated 70 percent disabling, and the veteran has been 
awarded a total disability rating for compensation purposes 
based on individual unemployability.  Since service 
connection has been granted for a left hip disorder, the 
issue of entitlement to service connection for a left hip 
disorder is no longer for appellate consideration.  The 
veteran continues to disagree with the evaluation assigned 
for the left knee disability and the current 20 percent 
rating is not the maximum schedular rating for this 
condition.  Under the circumstances, the issue of entitlement 
to an increased rating for the left knee disability is still 
a subject for appellate consideration.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDING OF FACT

The left knee disability is manifested primarily by 
complaints of pain, degenerative changes, and noncompensable 
limitation of motion that produce no more than moderate 
functional impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the left knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Codes 5003, 5010, 5257, 5260, 
5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1941 to December 
1945.

Service medical records show that the veteran was seen for 
left knee problems.

In June 1948, the veteran underwent a VA medical examination, 
including X-rays of the left knee.  The diagnosis was post-
traumatic osteoarthritis of the left knee.

An August 1948 RO rating decision granted service connection 
for post-traumatic osteoarthritis of the left knee and 
assigned a zero percent rating, effective from December 1945; 
and increased the evaluation to 10 percent, effective from 
June 1948.  The 10 percent rating remained unchanged until 
the March 1997 hearing officer decision assigned a 20 percent 
rating for this condition under diagnostic code 5257, 
effective from October 1993.  A July 1998 RO rating decision 
assigned a total rating, effective from July 1998, for the 
veteran's service-connected disabilities based on 
unemployability.

VA medical reports show that the veteran received outpatient 
treatment for various conditions from 1982 to 1993.  These 
reports show that the veteran took Motrin for pain associated 
with various joints.  These reports do not show complaints or 
findings pertinent to the left knee.

The veteran testified at a hearing in August 1995 to the 
effect that he took Motrin for left knee pain and that he 
received his outpatient treatment over the years for this 
condition at a VA medical facility, though none in recent 
years.  His testimony was to the effect that he had no 
significant left knee problems other than pain, and that his 
primary problems were due to a left hip condition.

Private medical reports of the veteran's treatment from 1974 
to 1990, received in October 1996, note the veteran's 
complaints of knee pain and swelling.  These reports do not 
contain findings pertinent to the left knee.

A statement from an acquaintance of the veteran, received in 
October 1996, is to the effect that the veteran had 
complaints of left knee pain.

The veteran testified at a hearing in October 1996 to the 
effect that his left knee condition was more severe than 
currently rated.

In October 1996, the veteran underwent a VA medical 
examination.  He gave a history of left knee problems since 
separation from service.  Examination of the left knee showed 
range of motion from 2 to 115 degrees.  X-rays of the left 
knee showed degenerative changes.  The diagnosis was 
traumatic arthritis of the left knee.

A VA document dated in March 1997 is to the effect that the 
recorder taping the October 1996 hearing had malfunctioned 
and that the veteran would have to be rescheduled for another 
hearing in order to prepare a hearing transcript.  A report 
of telephone contact between a VA representative and the 
veteran in March 1997 notes that the veteran was advised of 
the problem concerning his October 1996 hearing and that he 
did not want to report for another hearing.  He requested 
that the RO make a decision based on the evidence then of 
record.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.  With any form of arthritis, 
painful motion is an important factor.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The veteran testified at hearings to the effect that his left 
knee condition was more severe than currently rated.  At the 
August 1995 hearing his testimony was to the effect that he 
had left knee pain which he treated with Motrin and visits to 
a VA medical facility.  Reports of his VA outpatient visits 
from 1982 to 1993 show that he takes Motrin for pain of 
joints, but these reports do not reveal complaints or 
findings pertinent to his left knee.  Private medical reports 
of his treatment from 1974 to 1990 indicate complaints of 
knee swelling and pain, but these reports contain no findings 
pertinent to the left knee.  At the August 1995 hearing the 
veteran also stated that pain was his only significant 
problem with the left knee, although this was considerably 
overshadowed by his left hip pain.  A statement from an 
acquaintance also indicates that the veteran has complaints 
of left knee pain.

In 1996, the veteran underwent a VA medical examination to 
determined the severity of his left knee disorder.  He gave a 
history of left knee problems since separation from service, 
but he did not complain of left knee pain.  Degenerative 
changes of the left knee were demonstrated by X-rays and 
noncompensable limitation of motion of the left knee was 
found.  

A review of the appellate record reveals that the RO assigned 
a 20 percent rating for the veteran's left knee condition 
based on moderate impairment under diagnostic code 5257.  The 
evidence does not indicate the presence of instability or 
subluxation of the left knee to warrant the assignment of a 
higher rating for the left knee disorder under this 
diagnostic code.  The evidence indicates that the veteran's 
left knee condition is manifested primarily by complaints of 
pain, degenerative changes, and noncompensable limitation of 
motion that support the assignment of a 10 percent rating 
under diagnostic code 5010-5003 based on arthritis of a major 
joint with noncompensable limitation of motion.  The knee is 
considered a major joint under the provisions of 38 C.F.R. 
§ 4.45.  Since compensable limitation of motion of the left 
knee is not found, a rating in excess of 10 percent for the 
left knee disability is not warranted under diagnostic codes 
5260 or 5261.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the evidence indicates 
no compensable limitation of motion of the left knee and a 
20 percent rating for the left knee disorder has already been 
assigned for this condition.  This contemplates impairment 
due to pain beyond the minimal limitation of motion and 
arthritic changes, which justify a 10 percent rating under 
the rating schedule.  The Board recognizes the holding of the 
Court in Arms v. West, No. 96-1214 (U.S. Vet. App. Feb. 
1999), that VA examiners must specifically address functional 
impairment from pain associated with a service-connected 
disability, but in this case the 20 percent rating assigned 
for the left knee disability, in the absence of any 
demonstrated significant limitation of motion or other 
functional impairment of the left knee, more than adequately 
compensates the veteran for his left knee disability.

The preponderance of the evidence is against the claim for an 
increased evaluation for the left knee disability, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for the left knee disability is 
denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


